DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment/remarks filed on 10/12/2021 for response of the office action mailed on 07/12/2021. No claims are cancelled. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the  application do have a duty to disclose to  the U.S. Patent and Trademark Office, all material information known to the applicant(s) as defined in 37 CFR §1.56. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose."). Materiality controls whether information must be disclosed to the Office, not the circumstances under which or the source from which the information is obtained. The duty to disclose material information extends to information such individuals are aware of prior to or at the time of filing the application or become aware of during the prosecution thereof. See MPEP § 2001.06.

Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 11-13,  15-16 and  18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (2012/0063383), Barbieri hereinafter, in view of  Park et al. (9,088,988), Park, hereinafter. 

Re. Claims 1 and 15, Barbieri teaches a method (¶0007, also, see abstract) and a non-transitory, tangible computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer (¶0159 - ¶0160), cause the computer to perform a method for improving data throughput via backhaul sharing (¶0007 - methods and apparatus for providing backhaul communication signaling used shared spectrum and shared channels in a communications system. ¶0113 - The second set of backhaul information may include, for example, other backhaul information.  The other backhaul information may include a second set of CoMP information.  The second set of CoMP information may be information suitable for a high latency channel.  The second set of CoMP information may be information requiring a high data throughput and/or high reliability transmission.  The second set of backhaul information may be carried by a wired communications link in a licensed channel.) comprising: accessing a first cell site that is able to service a data transmission having a first data rate wherein the first cell site is connected to a first backhaul network having a first backhaul data rate (Fig.1/Fig.4 & ¶0068 - use of licensed spectrum for backhaul signaling in conjunction with shared channels …..... cell 410, which may be a macrocell, having associated eNB 412, which may be WS-enabled (WS-enabled refers to an eNB that is configured to use shared channels)… ¶0069 - An adjacent cell 430 and associated eNB 432 may be in communication with eNB 412 of cell 410 using conventional backhaul signaling, such as X2 and/or S1 signaling.. That is, a plurality of cells (410, 430) are connected to a plurality of eNBs (412,432 respectively), wherein, a plurality of  backhaul connections (e.g., 460, 450) carry backhaul signaling. ¶0086 - Upon receipt of the information provided from eNB 412 via shared channel 460, eNB 432 may adjust transmissions to one or more UEs, such as, for example, transmissions on downlink channel 442, to mitigate interference to UE 420.  This may be done by, for example, beamforming the downlink signal to reduce energy in the direction of UE 420. Fig.5-9 & ¶0107 - shared channel may be selected based on  a signal metric associated with the shared channel.  …. selecting a shared channel may include selecting a plurality of channels for sending the first set of backhaul information.  The first set of backhaul information may be sent on two or more of the plurality of channels. ¶0108 - The second backhaul channel may be carried by…a wired communications link.  The wired communication link may be an S1 or X2 link.  ..the second backhaul channel may be carried on a licensed wireless channel. ¶0109 - The first set of backhaul information may include information requiring a low-data rate channel.  The second set of backhaul information may be information requiring a high-data rate channel. That is, a plurality of backhaul connections/channels exhibits a plurality of backhaul data rates);  when the first data rate exceeds the first backhaul data rate then coordinating with a neighboring cell site having a second backhaul network to determine how much additional capacity the second backhaul network can handle based on availability of the second backhaul network and beamforming conditions between the first cell site and the neighboring cell site; (Fig.4 &¶0085 - eNB 412 and eNB 432 may be configured with transmitters and/or receivers to determine one or more suitable  shared channels and communicate backhaul signaling via those channels.  … a first downlink shared channel 460, which may be, for example, a DL WS channel, may be used by eNB 412 to provide backhaul information to eNB 432, such as CoMP information regarding scheduling and CSI associated with UE 420.  Other backhaul communications may be provided via a wired or wireless legacy or convention backhaul connection 450, which may be, for example, a wired or wireless backhaul connection. ¶0086 - Upon receipt of the information provided from eNB 412 via shared channel 460, eNB 432 may adjust transmissions to one or more UEs, such as, for example, transmissions on downlink channel 442, to mitigate interference to UE 420.  This may be done by, for example, beamforming the downlink signal to reduce energy in the direction of UE 420. Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &¶0109 - The first set of backhaul information may include information requiring a low-data rate channel.  The second set of backhaul information may be information requiring a high-data rate channel. That is, a plurality of backhaul connections/channels exhibits a plurality of backhaul data rate. Fig.10 &¶0118 - At stage 1010, a first set of backhaul information provided by a first wireless network node on a first backhaul channel may be received at a second wireless network node.  The first backhaul channel may be provided on a wireless shared channel.  At stage 1020, a second set of backhaul information provided by the first wireless network node on a second backhaul channel may be received at the second wireless network node.  The second wireless backhaul channel may be a legacy backhaul channel.  At stage 1030, a transmission provided from the second wireless network node may be adjusted based at least in part on the received first set of backhaul information.  The adjusted transmission may then be sent at stage 1040 from the second wireless network node.  The transmission may be adjusted to mitigate interference from the second wireless network node to a UE served by the first wireless network node. Fig.5-9 & ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel); and when the neighboring cell site can handle the excess data rate, initiating backhaul sharing using beamforming between the first cell site and the neighboring cell site to transmit data from the first cell site to the neighboring cell site. (Fig.4 &¶0069 - An adjacent cell 430 and associated eNB 432 may be in communication with eNB 412 of cell 410 using conventional backhaul signaling, such as X2 and/or S1 signaling. .. UE 420 may be served by eNB 412 via downlink 417 and uplink 418, but may be in proximity to base station 432.  Fig.4 &¶0085 - eNB 412 and eNB 432 may be configured with transmitters and/or receivers to determine one or more suitable  shared channels and communicate backhaul signaling via those channels.  … a first downlink shared channel 460, which may be, for example, a DL WS channel, may be used by eNB 412 to provide backhaul information to eNB 432, such as CoMP information regarding scheduling and CSI associated with UE 420.  Other backhaul communications may be provided via a wired or wireless legacy or convention backhaul connection 450, which may be, for example, a wired or wireless backhaul connection. ¶0086 - Upon receipt of the information provided from eNB 412 via shared channel 460, eNB 432 may adjust transmissions to one or more UEs, such as, for example, transmissions on downlink channel 442, to mitigate interference to UE 420.  This may be done by, for example, beamforming the downlink signal to reduce energy in the direction of UE 420. Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &¶0109 - The first set of backhaul information may include information requiring a low-data rate channel.  The second set of backhaul information may be information requiring a high-data rate channel. That is, a plurality of backhaul connections/channels exhibits a plurality of backhaul data rate between a serving cell/eNB and a neighboring/candidate cell/eNB as shown at least in Fig.4.  Fig.10 &¶0118 - At stage 1010, a first set of backhaul information provided by a first wireless network node on a first backhaul channel may be received at a second wireless network node.  The first backhaul channel may be provided on a wireless shared channel.  At stage 1020, a second set of backhaul information provided by the first wireless network node on a second backhaul channel may be received at the second wireless network node.  The second wireless backhaul channel may be a legacy backhaul channel.  At stage 1030, a transmission provided from the second wireless network node may be adjusted based at least in part on the received first set of backhaul information.  The adjusted transmission may then be sent at stage 1040 from the second wireless network node.  The transmission may be adjusted to mitigate interference from the second wireless network node to a UE served by the first wireless network node. Fig.5-9 & ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel. Also  see claims 28 & 30 where it recites, “A method for wireless communication, comprising: receiving a first set of backhaul information provided by a first wireless node on a first backhaul channel, wherein the first backhaul channel is provided on a shared channel; receiving a second set of backhaul information provided by the first wireless node on a second backhaul channel, wherein the second backhaul channel is a legacy backhaul channel; and adjusting a transmission from a second wireless node based at least in part on the received first set of backhaul information…. wherein the adjusting a transmission includes one of: beamforming a transmitted signal based at least in part on the first set of backhaul information; and adjusting transmission scheduling based at least in part on the first set of backhaul information.“  The aforesaid sections clearly show the backhaul sharing between a serving cell (e.g., 412/410) and a neighboring/candidate cells (e.g., 432/430) using beamforming in balancing load between legacy backhaul channels and wireless shared channels based on the Coordinated Multipoint Transmit/Receive (CoMP) technology and controlled via the X2 interface as shown at least in Fig. 4, similar to instant application at least in ¶0022 along with Fig.1, contrary to applicant’s remarks at least in Pages 7-8 of remarks as submitted on 10/12/2021.) 

    PNG
    media_image2.png
    473
    678
    media_image2.png
    Greyscale

Yet, Barnieri does not expressly teach determining if the first data rate exceeds the first backhaul data rate; determining an excess data rate comprising an amount that the first data rate exceeds the first backhaul data rate;
However, in the analogous art, Park explicitly discloses determining if the first data rate exceeds the first backhaul data rate; determining an excess data rate comprising an amount that the first data rate exceeds the first backhaul data rate (Fig.1-2 & Col2 : line 1- 15 - transmit a first beamformed backhaul link to a first relay node and a second beamformed backhaul link to a second relay node by at least allocating a first quantity of resource blocks of a carrier frequency to the first beamformed backhaul link and a second quantity of the resource blocks of the carrier frequency to the second beamformed backhaul link.  The wireless access node also includes a control system configured to monitor traffic load information for the relay nodes while providing the wireless backhaul.  When the traffic load information exceeds a load threshold for the first relay node, then the control system is configured to increase a bandwidth of the first beamformed backhaul link for the first relay node by at least allocating a different amount of the resource blocks to the first beamformed backhaul link. Also, see, Fig.2, 203 & 204);

    PNG
    media_image3.png
    787
    665
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Barbieri’s invention of backhaul communication signaling of used unlicensed or shared spectrum in a communications system  to include  Park ’s invention of a system of a variable bandwidth of wireless relay node backhaul using beamformed wireless links, because it provides efficient intelligence and processing features to better handle communications in poor coverage for wireless access nodes by deploying  relay nodes compared to repeaters (Col1:line 20-30,Park).
Re. Claims 2 and  16, Barbieri and Park teach claim 1 and 15. 
Barbieri further teaches wherein coordinating with the neighboring cell site having the  second backhaul network to determine how much additional capacity the second backhaul network can handle comprises coordinating via an X2 interface. (¶0010 - The method may further include receiving, at the first wireless node, backhaul transmission coordination information from the second wireless node.Fig.4 & ¶0069 - An adjacent cell 430 and associated eNB 432 may be in communication with eNB 412 of cell 410 using conventional backhaul signaling, such as X2 and/or S1 signaling. ¶0073 - availability of shared channels allows for use of these shared channels for backhaul signaling.  Such backhaul signaling may include any of various types of backhaul data communication, such as downlink CoMP (DL-CoMP) signaling as described above to facilitate coordination between base stations regarding interference mitigation. Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. ¶0108 - The second backhaul channel may be carried by…a wired communications link.  The wired communication link may be an S1 or X2 link.  ..the second backhaul channel may be carried on a licensed wireless channel. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel).

Re. Claims 4 and  18, Barbieri and Park teach claim 1 and 15.
Barbieri further teaches wherein the initiating backhaul sharing comprises transmitting a portion of the data transmission to the neighboring cell site using beamforming transmission. (Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &  ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel).

Re. Claims 5 and  19, Barbieri and Park teach claim 1 and 15.
Barbieri also teaches further comprising using the first backhaul network when the second backhaul network cannot handle the excess data rate. (Fig.5-9 &  ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. ……if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel).

Re. Claims 6 and  20, Barbieri and Park teach claim 1 and 15.
Barbieri further teaches wherein further comprising coordinating with a plurality of neighboring sites when the first data rate exceeds the first backhaul data rate. (Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &  ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel).

Re. Claim 8, Barbieri teaches a system (Fig.1/Fig.4-8 & Fig.12) comprising: a first cell site having a first antenna array capable of transmitting beam forming transmissions; a first backhaul network associated with the first cell site capable of transmitting backhaul data at a first backhaul data rate ; a second cell site having a second antenna array capable of transmitting beam forming transmissions; a second backhaul network associated with the second cell site capable of transmitting backhaul data at a second backhaul data rate (Fig.1/Fig.4-8 & Fig.12 & ig.1/Fig.4 & ¶0068 - use of licensed spectrum for backhaul signaling in conjunction with shared channels …..... cell 410, which may be a macrocell, having associated eNB 412, which may be WS-enabled (WS-enabled refers to an eNB that is configured to use shared channels)… ¶0069 - An adjacent cell 430 and associated eNB 432 may be in communication with eNB 412 of cell 410 using conventional backhaul signaling, such as X2 and/or S1 signaling.. That is, a plurality of cells (410, 430) are connected to a plurality of eNBs (412,432 respectively), wherein, a plurality of  backhaul connections (e.g., 460, 450) carry backhaul signaling. ¶0086 - Upon receipt of the information provided from eNB 412 via shared channel 460, eNB 432 may adjust transmissions to one or more UEs, such as, for example, transmissions on downlink channel 442, to mitigate interference to UE 420.  This may be done by, for example, beamforming the downlink signal to reduce energy in the direction of UE 420. Fig.5-9 & ¶0107 - shared channel may be selected based on  a signal metric associated with the shared channel.  …. selecting a shared channel may include selecting a plurality of channels for sending the first set of backhaul information.  The first set of backhaul information may be sent on two or more of the plurality of channels. ¶0108 - The second backhaul channel may be carried by…a wired communications link.  The wired communication link may be an S1 or X2 link.  ..the second backhaul channel may be carried on a licensed wireless channel. ¶0109 - The first set of backhaul information may include information requiring a low-data rate channel.  The second set of backhaul information may be information requiring a high-data rate channel. That is, a plurality of backhaul connections/channels exhibits a plurality of backhaul data rate); a user equipment that transmits a data transmission to the first cell site at a first data rate (Fig. 4 & ¶0069 - UE 420 may be served by eNB 412 via downlink 417 and uplink 418, ….in proximity to base station 432. ¶0070 - UE 420 may be in close proximity to eNB 430 and/or may receive a strong signal from eNB 432 than from eNB 410 which may cause interference. That is, the interference from eNB 432 impacts on the data rate of uplink transmission 418, transmitted by UE 420 ).; a processor (¶0159 - ¶0160); a non-volatile computer memory (¶0160- ¶0161) for storing computer instruction coupled to the processor, wherein processor, responsive to executing the computer instructions (¶0160), performs operations comprising: accessing the first cell site (Fig. 4 & ¶0069 - UE 420 may be served by eNB 412 via downlink 417 and uplink 418, ….in proximity to base station 43) ; when the first data rate exceeds the first backhaul data rate then coordinating with the second cell site to determine how much additional capacity the second backhaul network can handle based on availability of the second backhaul network and beamforming conditions between the first cell site and the second cell site; (Fig.4 &¶0085 - eNB 412 and eNB 432 may be configured with transmitters and/or receivers to determine one or more suitable  shared channels and communicate backhaul signaling via those channels.  … a first downlink shared channel 460, which may be, for example, a DL WS channel, may be used by eNB 412 to provide backhaul information to eNB 432, such as CoMP information regarding scheduling and CSI associated with UE 420.  Other backhaul communications may be provided via a wired or wireless legacy or convention backhaul connection 450, which may be, for example, a wired or wireless backhaul connection. ¶0086 - Upon receipt of the information provided from eNB 412 via shared channel 460, eNB 432 may adjust transmissions to one or more UEs, such as, for example, transmissions on downlink channel 442, to mitigate interference to UE 420.  This may be done by, for example, beamforming the downlink signal to reduce energy in the direction of UE 420. Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &¶0109 - The first set of backhaul information may include information requiring a low-data rate channel.  The second set of backhaul information may be information requiring a high-data rate channel. That is, a plurality of backhaul connections/channels exhibits a plurality of backhaul data rate. Fig.10 &¶0118 - At stage 1010, a first set of backhaul information provided by a first wireless network node on a first backhaul channel may be received at a second wireless network node.  The first backhaul channel may be provided on a wireless shared channel.  At stage 1020, a second set of backhaul information provided by the first wireless network node on a second backhaul channel may be received at the second wireless network node.  The second wireless backhaul channel may be a legacy backhaul channel.  At stage 1030, a transmission provided from the second wireless network node may be adjusted based at least in part on the received first set of backhaul information.  The adjusted transmission may then be sent at stage 1040 from the second wireless network node.  The transmission may be adjusted to mitigate interference from the second wireless network node to a UE served by the first wireless network node. Fig.5-9 & ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel); and when the second cell site can handle the excess data rate, initiating backhaul sharing using beamforming between the first cell site and the neighboring cell site to transmit data from the first cell site to the neighboring cell site. (Fig.4 &¶0069 - An adjacent cell 430 and associated eNB 432 may be in communication with eNB 412 of cell 410 using conventional backhaul signaling, such as X2 and/or S1 signaling. .. UE 420 may be served by eNB 412 via downlink 417 and uplink 418, but may be in proximity to base station 432.  Fig.4 &¶0085 - eNB 412 and eNB 432 may be configured with transmitters and/or receivers to determine one or more suitable  shared channels and communicate backhaul signaling via those channels.  … a first downlink shared channel 460, which may be, for example, a DL WS channel, may be used by eNB 412 to provide backhaul information to eNB 432, such as CoMP information regarding scheduling and CSI associated with UE 420.  Other backhaul communications may be provided via a wired or wireless legacy or convention backhaul connection 450, which may be, for example, a wired or wireless backhaul connection. ¶0086 - Upon receipt of the information provided from eNB 412 via shared channel 460, eNB 432 may adjust transmissions to one or more UEs, such as, for example, transmissions on downlink channel 442, to mitigate interference to UE 420.  This may be done by, for example, beamforming the downlink signal to reduce energy in the direction of UE 420. Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &¶0109 - The first set of backhaul information may include information requiring a low-data rate channel.  The second set of backhaul information may be information requiring a high-data rate channel. That is, a plurality of backhaul connections/channels exhibits a plurality of backhaul data rate between a serving cell/eNB and a neighboring/candidate cell/eNB as shown at least in Fig.4.  Fig.10 &¶0118 - At stage 1010, a first set of backhaul information provided by a first wireless network node on a first backhaul channel may be received at a second wireless network node.  The first backhaul channel may be provided on a wireless shared channel.  At stage 1020, a second set of backhaul information provided by the first wireless network node on a second backhaul channel may be received at the second wireless network node.  The second wireless backhaul channel may be a legacy backhaul channel.  At stage 1030, a transmission provided from the second wireless network node may be adjusted based at least in part on the received first set of backhaul information.  The adjusted transmission may then be sent at stage 1040 from the second wireless network node.  The transmission may be adjusted to mitigate interference from the second wireless network node to a UE served by the first wireless network node. Fig.5-9 & ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel. Also  see claims 28 & 30 where it recites, “A method for wireless communication, comprising: receiving a first set of backhaul information provided by a first wireless node on a first backhaul channel, wherein the first backhaul channel is provided on a shared channel; receiving a second set of backhaul information provided by the first wireless node on a second backhaul channel, wherein the second backhaul channel is a legacy backhaul channel; and adjusting a transmission from a second wireless node based at least in part on the received first set of backhaul information…. wherein the adjusting a transmission includes one of: beamforming a transmitted signal based at least in part on the first set of backhaul information; and adjusting transmission scheduling based at least in part on the first set of backhaul information.“  The aforesaid sections clearly show the backhaul sharing between a serving cell (e.g., 412/410) and a neighboring/candidate cells (e.g., 432/430) using beamforming in balancing load between legacy backhaul channels and wireless shared channels based on the Coordinated Multipoint Transmit/Receive (CoMP) technology and controlled via the X2 interface as shown at least in Fig. 4, similar to instant application at least in ¶0022 along with Fig.1, contrary to applicant’s remarks at least in Pages 7-8 of remarks as submitted on 10/12/2021)

    PNG
    media_image2.png
    473
    678
    media_image2.png
    Greyscale

Yet, Barnieri does not expressly teach determining if the first data rate exceeds the first backhaul data rate; determining an excess data rate comprising an amount that the first data rate exceeds the first backhaul data rate; 
However, in the analogous art, Park explicitly discloses determining if the first data rate exceeds the first backhaul data rate; determining an excess data rate comprising an amount that the first data rate exceeds the first backhaul data rate; (Fig.1-2 & Col2 : line 1- 15 - transmit a first beamformed backhaul link to a first relay node and a second beamformed backhaul link to a second relay node by at least allocating a first quantity of resource blocks of a carrier frequency to the first beamformed backhaul link and a second quantity of the resource blocks of the carrier frequency to the second beamformed backhaul link.  The wireless access node also includes a control system configured to monitor traffic load information for the relay nodes while providing the wireless backhaul.  When the traffic load information exceeds a load threshold for the first relay node, then the control system is configured to increase a bandwidth of the first beamformed backhaul link for the first relay node by at least allocating a different amount of the resource blocks to the first beamformed backhaul link. Also, see, Fig.2, 203 & 204);

    PNG
    media_image3.png
    787
    665
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Barbieri’s invention of backhaul communication signaling of used unlicensed or shared spectrum in a communications system  to include  Park ’s invention of a system of a variable bandwidth of wireless relay node backhaul using beamformed wireless links, because it provides efficient intelligence and processing features to better handle communications in poor coverage for wireless access nodes by deploying  relay nodes compared to repeaters (Col1:line 20-30,Park).

Re. Claim 11,  Barbieri and Park teach claim 8. 
Barbieri further teaches wherein coordinating with a neighboring cell site having a second backhaul network to determine how much additional capacity the second backhaul network can handle comprises coordinating via an X2 interface. (¶0010 - The method may further include receiving, at the first wireless node, backhaul transmission coordination information from the second wireless node.Fig.4 & ¶0069 - An adjacent cell 430 and associated eNB 432 may be in communication with eNB 412 of cell 410 using conventional backhaul signaling, such as X2 and/or S1 signaling. ¶0073 - availability of shared channels allows for use of these shared channels for backhaul signaling.  Such backhaul signaling may include any of various types of backhaul data communication, such as downlink CoMP (DL-CoMP) signaling as described above to facilitate coordination between base stations regarding interference mitigation.¶0108 - The second backhaul channel may be carried by…a wired communications link.  The wired communication link may be an S1 or X2 link.  ..the second backhaul channel may be carried on a licensed wireless channel. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel).


Re. Claim 12, Barbieri and Park teach claim 8.
Barbieri also teaches wherein the operations performed by the processor (¶0159 - ¶0160 ) further comprise coordinating with a plurality of neighboring sites when the first data rate exceeds the first backhaul data rate. (Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &  ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel).
Re. Claim 13, Barbieri and Park teach claim 8.
Barbieri also teaches further comprising a plurality of neighboring cell sites each having an antenna array capable of transmitting beam forming transmissions. (Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &  ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel).
Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieriet, in view of  Park, further in view of Adams et al. (2017/0303165).

Re. Claims 3 and  17, Barbieri and Park teach claim 1 and 15 respectively.
 Yet, Barbieri and Park do no expressly teach wherein the accessing the first cell site comprises accessing an antenna array that supports multi-user beamforming.
However, in the analogous art, Adams explicitly discloses wherein the accessing the first cell site comprises accessing an antenna array that supports multi-user beamforming. (Fig.2-4 & ¶0035 - Deployment of IEEE 802.11ac wave 2 includes MU-MIMO which allows 5 GHz downlink only to be simultaneously sent to two different clients at the same time … … spatial separation and environmental characteristics conducive to beam forming from the AP. Fig.2-4 & ¶0050 - multiple single stream MU-MIMO clients (3 mobile phones at 433 bps each) or a pair of 2X2 MU-MIMO tablet/notebooks.  …. with a lower cost deployment of single 1 Gbps backhaul connections to each AP. …neighboring AP's can supply additional backhaul if needed. ¶0071 -  Once an AP is selected 420, the controller can setup the aggregation of the wireless and wired paths to the AP needing more wired bandwidth 425.  An instruction is sent to the selected AP to communicate wirelessly with the AP about to exceed its backhaul limit 430.  The AP's can communicate wirelessly to share the load and avoid congestion at the backhaul due to the backhaul limit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Barbieri’s invention of backhaul communication signaling of used unlicensed or shared spectrum in a communications system  and   Park ’s invention of a system of a variable bandwidth of wireless relay node backhaul using beamformed wireless links to include Adams’s invention of systems and methods for increasing wireless throughput limitations with Ethernet on a 

Re. Claim 9,  Barbieri and Park teach claim 8. 
 Yet, Barbieri and Park do no expressly teach wherein the first antenna array supports multi-user beamforming.
However, in the analogous art, Adams explicitly discloses wherein the first antenna array supports multi-user beamforming. (Fig.2-4 & ¶0035 - Deployment of IEEE 802.11ac wave 2 includes MU-MIMO which allows 5 GHz downlink only to be simultaneously sent to two different clients at the same time … … spatial separation and environmental characteristics conducive to beam forming from the AP. Fig.2-4 & ¶0050 - multiple single stream MU-MIMO clients (3 mobile phones at 433 bps each) or a pair of 2X2 MU-MIMO tablet/notebooks.  …. with a lower cost deployment of single 1 Gbps backhaul connections to each AP. …neighboring AP's can supply additional backhaul if needed. ¶0071 -  Once an AP is selected 420, the controller can setup the aggregation of the wireless and wired paths to the AP needing more wired bandwidth 425.  An instruction is sent to the selected AP to communicate wirelessly with the AP about to exceed its backhaul limit 430.  The AP's can communicate wirelessly to share the load and avoid congestion at the backhaul due to the backhaul limit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Barbieri’s invention of backhaul communication signaling of used unlicensed or shared spectrum in a communications system  and   Park ’s invention of a system of a 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieriet, in view of  Park, further in view of Andreas Wich (EP2884797A1), Andreas hereinafter.

Re. Claim 7,  Barbieri and Park teach claim 6.
Barbieri further teaches the data transmission is distributed among the plurality of neighboring sites using beamforming. (Fig.7-8 &¶0098 - processing module 840 may be used to generate an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &  ¶0122 - The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel).
Yet, Barbieri and Park do no expressly teach wherein the first backhaul data rate is zero.
However, in the analogous art, Andreas explicitly discloses wherein the first backhaul data rate is zero. (Fig.1-5 & ¶0036 - decision entity 300 or an allocation module thereof may be configured to set at least one backhaul data rate to zero in response to an observation on a current state of RAN 340 including the 10 plurality of small cells. Fig.1-5 & ¶0042 - JRRC/NM entity 400 and/or the allocation module 402 may be configured to set at least one of the backhaul data rates to zero in response to an observation on a current state of a RAN including the plurality of small cells 440-1, ... , 440-N…. the JRRC/NM entity 400 and/or the allocation module 402 may be configured to set a backhaul data rate to zero if a level of activity of a corresponding small cell falls below an activity threshold).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Barbieri’s invention of backhaul communication signaling of used unlicensed or shared spectrum in a communications system  and   Park ’s invention of a system of a variable bandwidth of wireless relay node backhaul using beamformed wireless links to include Andreas’s invention of systems and methods for a backhaul node of a wireless communication system, because  it enables in deploying a large number of small cells to meet demand of increased network capacity with decreased cost. (¶0003/¶0009,  Andreas).
Re. Claim 14,  Barbieri and Park teach claim 11.
Yet, Barbieri and Park do no expressly teach wherein the operations performed by the processor further comprise distributing the data transmission among the plurality of neighboring cell sites when the first backhaul data rate is zero.
However, in the analogous art, Andreas explicitly discloses wherein the operations performed by the processor further comprise distributing the data transmission among a plurality of neighboring cell sites when the first backhaul data rate is zero. (Fig.1-5 & ¶0036 - decision entity 300 or an allocation module thereof may be configured to set at least one backhaul data rate to zero in response to an observation on a current state of RAN 340 including the 10 plurality of small cells. Fig.1-5 & ¶0042 - JRRC/NM entity 400 and/or the allocation module 402 may be configured to set at least one of the backhaul data rates to zero in response to an observation on a current state of a RAN including the plurality of small cells 440-1, ... , 440-N…. the JRRC/NM entity 400 and/or the allocation module 402 may be configured to set a backhaul data rate to zero if a level of activity of a corresponding small cell falls below an activity threshold).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Barbieri’s invention of backhaul communication signaling of used unlicensed or shared spectrum in a communications system  and   Park ’s invention of a system of a variable bandwidth of wireless relay node backhaul using beamformed wireless links to include Andreas’s invention of systems and methods for a backhaul node of a wireless communication system, because  it enables in deploying a large number of small cells to meet demand of increased network capacity with decreased cost. (¶0003/¶0009,  Andreas).










Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieriet, in view of  Park, further in view of Gustavsson  et al. (2016/0128023), Gustavsson hereinafter.

Re. Claim 10,  Barbieri and Park teach claim 8.
Yet, Barbieri and Park do not expressly teach wherein the second cell site is configured to act as a second user equipment and receive a beamforming transmission.
However, in the analogous art, Gustavsson explicitly discloses wherein the second cell site is configured to act as a second user equipment and receive a beamforming transmission. (Fig.1-2 & ¶0023 - The radio network node comprises a plurality of antenna sub arrays, forming a multiple antenna array which is configured for beamforming, spatial multiplexing and MIMO, transmission/reception. ¶0042 -  The wireless communication network 100 may comprise any other number and/or combination of radio network nodes 110 (i.e. a plurality of nodes) and/or UEs 120…¶0045 - … a wireless terminal acting as a relay, a relay node).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Barbieri’s invention of backhaul communication signaling of used unlicensed or shared spectrum in a communications system  and   Park ’s invention of a system of a variable bandwidth of wireless relay node backhaul using beamformed wireless links to include Gustavsson’s invention of a mechanism for communicating wireless signals in antenna streams in a multiple antenna environment,   because  it provides improved user data throughput with higher link reliability by using massive MIMO system. (¶0002/¶0015, Gustavsson).

Response to Arguments
Applicant's arguments filed  on 10/12/2021 have been fully considered but they are not persuasive.  

Regarding remarks in pages 7-9 for independent claims 1, 8 and 15, applicant argues that Barbieri fails to teach, “when the neighboring cell site can handle the excess data rate, initiating backhaul sharing using beamforming between the first cell site and the neighboring cell site to transmit data from the first cell site to the neighboring cell site “. Examiner  respectfully disagrees with the applicant. Barbieri discloses in ¶0069 along with Fig. 4, “An adjacent cell 430 and associated eNB 432 may be in communication with eNB 412 of cell 410 using conventional backhaul signaling, such as X2 and/or S1 signaling. .. UE 420 may be served by eNB 412 via downlink 417 and uplink 418, but may be in proximity to base station 432“, continues in ¶0085, “eNB 412 and eNB 432 may be configured with transmitters and/or receivers to determine one or more suitable  shared channels and communicate backhaul signaling via those channels.  … a first downlink shared channel 460, which may be, for example, a DL WS channel, may be used by eNB 412 to provide backhaul information to eNB 432, such as CoMP information regarding scheduling and CSI associated with UE 420.  Other backhaul communications may be provided via a wired or wireless legacy or convention backhaul connection 450, which may be, for example, a wired or wireless backhaul connection“, further in ¶0086, “Upon receipt of the information provided from eNB 412 via shared channel 460, eNB 432 may adjust transmissions to one or more UEs, such as, for example, transmissions on downlink channel 442, to mitigate interference to UE 420.  This may be done by, for example, beamforming the downlink signal to reduce energy in the direction of UE 420”, also in ¶0098, “processing module 840 may be te an adjusted transmission for sending via a transmitter element of module 810, such as to mitigate interference with a UE served by a neighboring base station. Fig.5-9 &¶0109 - The first set of backhaul information may include information requiring a low-data rate channel.  The second set of backhaul information may be information requiring a high-data rate channel“. That is, a plurality of backhaul connections/channels exhibits a plurality of backhaul data rate between a serving cell/eNB and a neighboring/candidate cell/eNB as shown at least in Fig.4.  Barbieri also discloses in ¶0118 along with Fig. 10, “At stage 1010, a first set of backhaul information provided by a first wireless network node on a first backhaul channel may be received at a second wireless network node.  The first backhaul channel may be provided on a wireless shared channel.  At stage 1020, a second set of backhaul information provided by the first wireless network node on a second backhaul channel may be received at the second wireless network node.  The second wireless backhaul channel may be a legacy backhaul channel.  At stage 1030, a transmission provided from the second wireless network node may be adjusted based at least in part on the received first set of backhaul information.  The adjusted transmission may then be sent at stage 1040 from the second wireless network node.  The transmission may be adjusted to mitigate interference from the second wireless network node to a UE served by the first wireless network node”. Barbieri further discloses in ¶0122, “The stage 1030 of adjusting a transmission include adjusting a transmission so as to mitigate interference to a UE served by the first wireless network node.  The adjusting a transmission may includes beamforming a transmitted signal based at least in part on the first set of backhaul information. ¶0130 - a base station using shared channels for wireless backhaul may periodically or asynchronously assess performance of legacy and shared channel backhaul to determine whether to switch operation from shared channel to legacy backhaul connections.  .. if a legacy backhaul channel is lightly loaded, operation on a shared channel, such as transmission of low latency information…., may be dynamically switched from the shared channel to the legacy channel.  …if loading on the legacy channel increases (and/or latency increases to the point of impacting coordination between base stations and cells) operation may be dynamically switched from the legacy backhaul channel to a shared channel“.  In fact, the aforesaid disclosures by Barbieri, is also reflected in the claims 28 and 30. 
In summary, the aforesaid sections clearly show the backhaul sharing between a serving cell (e.g., 412/410) and a neighboring/candidate cells (e.g., 432/430) using beamforming in balancing loads between legacy backhaul channels and wireless shared channels based on the Coordinated Multipoint Transmit/Receive (CoMP) technology and controlled via the X2 interface as shown at least in Fig. 4, similar to instant application at least in ¶0022 along with Fig.1, contrary to applicant’s remarks at least in Pages 7-8 of remarks as submitted on 10/12/2021.

For these reasons, it is maintained that independent claim 1, 8 and 15 are  unpatentable over Barbieri, in view of  Park.
As all other dependent claims depend either directly or indirectly from the independent claims 1, 8  and 15,  similar rationale also applies to all respective dependent claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al; 2016/0262072; See Abstract, ¶0042-¶0045,  ¶0046 - ¶0058  along with Fig.2-10.
Werner et al;2016/0057679; See Abstract, ¶0067-¶0075,¶0086-¶0093, ¶0095-¶0106 along with  Fig. 7, Fig. 8A-C, 9-10.

The aforesaid prior arts are, in addition to, what was reported in earlier office actions.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467